Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election with traverse of claims in response/amendment submitted on 9/26/22 is acknowledged.  The traversal is on the ground(s) that search and the examination of both groups 1 and 2 can be made without serious burden.  This is not found persuasive because each of the group inventions would require different search in different subclasses and different strings..
Nonetheless, if the applicant includes any allowable subject matter of group I into the base claim of the second group invention then the examiner may allow the second group to be adjoined for allowance of the application. 
  The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claims 5 and 7 are indefinite for reciting a negative limitation "the grating does not extend into the cladding",  and wherein the grating extends into the insulator layer, since it is not clear at what layer the grating exists that whether it does not extend into the cladding layer and/or it extends into the insulator layer thus making the scope of the claim vague and it appears to be incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
  Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “Wang”et al.  US 20160363728 A1. 
Regarding claims 1, Wang teaches a photonic integrated circuit (PIC) chip (see figs. 1-17, summary) , comprising:
 a substrate (i.e., 320); a wafer on the substrate (clearly shown in at least fig. 1-3); and 
a grating coupler (i.e., shown in fig. 3j, figs. 1-3) within the wafer including a taper portion (clearly shown in fig. 1-3 with tapering portion shown in fig. 3, pa. 0121) and grating (clearly shown in at least figs.1-3), the grating extending toward the substrate from the taper portion (clearly shown in at least figs. 1-3, with the grating extending vertically toward the substrate i.e., 320).
2. The chip of claim 1, wherein the wafer comprises: an insulator layer (i.e., 324) adjacent to the substrate; and a cladding 322 on an opposite side of the waveguide layer from the insulator layer (clearly shown in figs. 1-3).  
3. The chip of claim 2, wherein the taper portion is located in the cladding (clearly shown in figs. 3).  
4. The chip of claim 3, wherein the coupler is configured to transition a light path between the taper portion and the waveguide layer  (see at least figs. 1-3, pa. 0079-0080, 0120-).  

 Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “Pinguet”; Thierry et al.  US 20100111473 A1. 
Regarding claims 1, Pingue teaches a photonic integrated circuit (PIC) chip (see figs. 1-6, abstract) , comprising:
 a substrate (i.e., 201, 301, or 401); a wafer on the substrate (clearly shown in at least fig. 4, wafer over substrate 401); and 
a grating coupler (i.e., 317) within the wafer including a taper portion (clearly shown in fig. 2 with tapering portion shown at the top of figure) and grating (clearly shown in at least figs.2- 4), the grating extending toward the substrate from the taper portion (clearly shown in at least figs.2 and 4, with the grating extending vertically toward the substrate (i.e., 401 under the waveguide insulator/cladding).
2. The chip of claim 1, wherein the wafer comprises: an insulator layer (i.e., 303) adjacent to the substrate i.e., 203, or 303; a waveguide layer i.e., 205 adjacent to the insulator layer see figs. 1-6); and a cladding (i.e., one or all layers of 307on an opposite side of the waveguide layer from the insulator layer 303 (clearly shown in figs. 2-4).  
3. The chip of claim 2, wherein the taper portion is located in the cladding (clearly shown in figs. 2-4).  
4. The chip of claim 3, wherein the coupler is configured to transition a light path between the taper portion and the waveguide layer  (clearly shown in figs. 1-6, at least pa. 0017-0021).  
5. The chip of claim 2, wherein the grating does not extend into the cladding  (see at least fig. 3-6,, item grating does not extend into  the top cladding layer of dielectric layers as cladding layer below the electrical contacts 309).  
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claims 1-5 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by “Pinguet”; Thierry et al.  US 20100111473 A1, and further in view of Wang et al. US 20160363728 A1. 

Claims 1-5 and 7 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over “Pinguet”; Thierry et al.  US 20100111473 A1 and further in view of “Wang”et al.  US 20160363728 A1. 
. 
Regarding claims 1, Pingue teaches a photonic integrated circuit (PIC) chip (see figs. 1-6, abstract) , comprising:
 a substrate (i.e., 201, 301, or 401); a wafer on the substrate (clearly shown in at least fig. 4, wafer over substrate 401); and 
a grating coupler (i.e., 317) within the wafer including a taper portion (celary shown in fig. 2 4), the grating extending toward the substrate from the taper portion (clearly shown in at least figs.2 and 4, with the grating extending vertically toward the substrate(i.e., 401 ).
However, Pingue does not explicitly teach that the above grating coupler includes the above taper portion and gating.  Though this limitation is arguably inherent, nonetheless, for clarity reason such conventional limitation is taught by Wang (see fig. 3J the grating coupler with the grating  used in figs. 1-3). Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify Pingue grating coupler with that of the wang in order to provide focusing optical beam with predictable results. 

The combinational teachings of stated in rejection of claim 1, including the obviousness and motivation are incorporated in rejection of the following claims as follows:  
2. The chip of claim 1, wherein the wafer comprises: an insulator layer (i.e., 303) adjacent to the substrate i.e., 201, or 303; a waveguide layer i.e., 205 adjacent to the insulator layer-- dielectric layers or layers 203,303 can be either of cladding or insulator as either protect the waveguide from external devices, see figs. 2-4); and a cladding on an opposite side of the waveguide layer from the insulator layer (clearly shown in figs. 2-4 with one of the other of dielectric layers or layers 203,303 are in opposite sides of the waveguide//core).  
3. The chip of claim 2, wherein the taper portion is located in the cladding (clearly shown in figs. 2-4 with the taper/grating within at least one cladding layer).  
4. The chip of claim 3, wherein the coupler is configured to transition a light path between the taper portion and the waveguide layer  (clearly shown in figs. 2-4).  
5. The chip of claim 2, wherein the grating does not extend into the cladding  (see at least fig. 3-6,, item grating does not extend into “cladding layer 303).  
7. The chip of claim 2, wherein the grating extends into the insulator layer (see at least fig. 3-6, item grating  extends into “insulator layer” 307).  

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
WO 2010100738 A1
US 8855452 B2
US 9285554 B2
US 20040069984 A1
US 9612401 B2
US 7058261 B2
US 20130279844 A1
US 20160062063 A1
US 10725244 B2
US 20100111473 A1
US 20140193115 A1
US 10216061 B2
US 20140010498 A1
US 20160363728 A1
US 20040033004 A1
US 20020039464 A1
US 20020097962 A1

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAVEH C KIANNI/Primary Examiner, Art Unit 2874